Citation Nr: 0836700	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  98-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung disorder. 

2.  Entitlement to Disability and Indemnity Compensation 
(DIC) benefits, to include accrued benefits. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active service from January 1953 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied reopening 
the veteran's claim for service connection for a lung 
disorder.

In March 2000 decision, the Board denied reopening the 
veteran's claim for a lung disorder.  The veteran timely 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
an April 2001 Order, the Court granted an unopposed motion to 
vacate and remand the March 2000 Board decision.

In April 2002, the Board reopened the claim of service 
connection for a lung disorder and undertook additional 
development, including referral of the claim to a VA Medical 
Center for an expert medical advisory opinion.  In March 
2004, the Board remanded the appeal to the RO for additional 
development.

In an April 2005 decision, the Board denied the veteran's 
claim for entitlement to service connection for a lung 
disorder.  Thereafter, the veteran again appealed the Board's 
decision to the Court.

In a December 2007 letter, the RO denied the veteran's 
spouse's claim for DIC, death pension, and accrued benefits.  
In a statement received in January 2008, the spouse, through 
her attorney, expressed disagreement with the denial of 
entitlement to DIC benefits and accrued benefits in the 
December 2007 rating determination.  This statement is 
accepted as a timely notice of disagreement (NOD) with the 
December 2007 rating determination on this issue.  See 38 
C.F.R. §§ 20.201, 20.302(a) (2008).  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that when an appellant 
files a timely NOD and there is no statement of the case 
(SOC) issued.  Because this new claim is actually in the name 
of the veteran's spouse, it has no bearing on the decision 
below.  However, the RO's attention is called to this claim 
in order that appropriate action may be taken on her claim.


FINDING OF FACT

The Social Security Death Index reveals that the veteran died 
in June 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

While a certificate of death is not of record, information 
obtained from the Social Security Administration's Death 
Index (SSDI) shows that the veteran died in June 2006.  The 
veteran's social security number was used in conducting the 
SSDI search.  In light of the above, the Board finds that 
these documents provide sufficient verification of the 
veteran's death.

An October 2007 Court panel decision provided a through 
background concerning this appeal that contained the 
following information.  It was noted that the veteran sought 
reversal of the April 2005 Board decision denying service 
connection for a lung disorder in July 2005 and that the 
veteran died while his appeal was pending before the Court.  
In November 2006, the veteran's surviving spouse filed a 
motion to substitute herself in the place of the veteran and 
additionally moved for remand to certify herself as an 
eligible accrued benefits recipient.  However, in a December 
2006 single-judge order, the Court denied the surviving 
spouse's motion to substitute, and vacated the Board's April 
2005 decision denying service connection for a lung disorder, 
and dismissed the appeal pursuant to Landicho v. Brown, 7 
Vet. App. 42, 54-55 (1994).  As a matter of law, veterans' 
claims do not survive their deaths.  See Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994); cf. Padgett v. Nicholson, 473 F. 3d 1364 (Fed. 
Cir. 2007) (Padgett III) (upholding Zevalkink and Landicho as 
they apply to non-final VA decisions).  

The spouse moved for single-judge reconsideration or in the 
alternative, a panel review of the Court's December 2006 
Order pursuant to Padgett III as well as to Rule 35 of the 
Court's Rule of Practice and Procedure.  Thereafter, the 
Court granted reconsideration and referred the matter to the 
current panel, which revoked the single-judge order and 
sought a response to the motion for reconsideration from the 
Secretary.  In her motion for reconsideration, the veteran's 
spouse argued that Padgett III controls this case, as the 
veteran's case was submitted on the briefs prior to his June 
2006 death.  In Padgett III, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the Court was not obligated to withdraw a decision when a 
party dies before the decision is issued, as long as the 
party's case had been submitted to the Court.  The Secretary 
argued that the case could not have been submitted to the 
Court because the veteran died before the expiration of the 
period in which he could have filed a reply brief.  

In the October 2007 panel decision, the Court indicated that 
to permit substitution and adjudication on the merits (as in 
Padgett) rather than vacatur and dismissal (as in Landicho), 
the following three part test must be satisfied: 1) the 
matter must have been submitted for decision; 2) substitution 
must be appropriate - that is, the party seeking substitution 
must have standing; and 3) the interests of justice and 
fairness must support substitution.  In this case, the Court 
found that the veteran's appeal was not submitted to the 
Court for decision prior to his death because he did not file 
a reply brief or a waiver of his right to do so prior to his 
death.  As the veteran died before his case was submitted for 
decision, Padgett III was found not to apply.  Thereafter, 
the Court denied the surviving spouse's motion to substitute, 
vacated the Board's April 2005 decision denying service 
connection for a lung disorder, and dismissed the appeal 
pursuant to Landicho.

Based on the findings by the Court in the October 2007 panel 
decision, this appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. § 
20.1106 (2008).


ORDER

The veteran's appeal for entitlement to service connection 
for a lung disorder is dismissed.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


